Citation Nr: 0310850	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  01-06 843A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left wrist condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to December 
1945.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from a January 2000 rating decision issued by 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which found that new and 
material evidence had not been submitted to reopen the 
veteran's service connection claim.

A hearing was held in February 2002 before the undersigned 
Veterans Law Judge, formerly known as a Member of the Board.


FINDINGS OF FACT

1.  In a January 1946 rating decision, the RO in Atlanta, 
Georgia, denied service connection for a left wrist 
condition.  The veteran was notified of this decision in a 
January 1946 letter.  The veteran did not file an application 
for review on appeal.

2.  Additional evidence submitted since the January 1946 
determination bears directly and substantially upon the 
specific matter under consideration and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 

3.  The veteran fell and injured his left wrist while on 
active duty in 1944.

4.  The veteran's current left wrist condition is 
attributable to his in-service injury.




CONCLUSIONS OF LAW

1.  The RO's January 1946 determination, which denied service 
connection for a left wrist condition, is final.  Effective 
Jan. 25, 1936, through Dec. 31, 1957-Veterans Regulation No. 
2(a), Part II, Par. III; Department of Veterans Affairs 
Regulation 1008; currently 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 20.302(a), 20.1103 (2002).

2.  Evidence submitted subsequent to January 1946 regarding 
service connection for a left wrist condition is new and 
material, and the claim is reopened.   38 U.S.C.A. §§ 5108, 
7105 (West Supp. 2002); 38 C.F.R. § 3.156(a) (2001).

3.  The veteran's current left wrist condition was incurred 
while on active duty.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West Supp. 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2001).  However, if new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
VA shall reopen the claim and review the former disposition 
of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  
When determining whether additional evidence is new and 
material, VA must determine whether such evidence has been 
presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
Supp. 2002).  Specifically, new and material evidence is 
defined as evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(2001).

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary 
to substantiate the claim.  38 C.F.R. § 3.156(a) (2002).  
However, these regulations are effective prospectively for 
claims filed on or after August 29, 2001, and are therefore 
not applicable in this case as the veteran's claims to 
reopen were filed prior to August 29, 2001.  

Service connection for a left wrist condition was initially 
denied by the RO located in Atlanta, Georgia, via a January 
1946 rating decision on the basis that there was no evidence 
of a resulting disability to the veteran's left wrist.  The 
veteran was notified of this decision in a January 1946 
letter.  The veteran did not file an application for review 
on appeal.  Therefore, the January 1946 determination became 
final.  Effective Jan. 25, 1936, through Dec. 31, 1957-
Veterans Regulation No. 2(a), Part II, Par. III; Department 
of Veterans Affairs Regulation 1008;  currently 38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 20.302(a), 20.1103 
(2002).

The veteran initiated his current claim in March 1999.  In 
the course of this appeal, the veteran submitted private 
medical evidence that shows that he suffered from 
degenerative joint disease of the left wrist.  Additionally, 
a letter from his private physician, dated in May 2000, was 
submitted that indicates that the veteran's radiographic 
finding were consistent with his stated history of an injury 
occurring during his years in service.  The letter also 
reflects that the private physician indicated that due to the 
degree of severe degenerative changes exhibited on X-ray, the 
veteran's current wrist condition probably was related to his 
September 1944 injury.

At this point, it is not the function of the Board to weigh 
all the evidence to ascertain whether it preponderates for or 
against entitlement to service connection or whether it is in 
relative equipoise on that question.  See Justus v. Principi, 
3 Vet. App. 510 (1992).  Rather, the Board must simply 
determine whether any of the evidence obtained since the 
final prior denial meets the definition of that which is new 
and material.  If any evidence is new and material, the claim 
is reopened, and the underlying claim for service connection 
may be addressed with consideration given to all the evidence 
of record.  

The Board finds that this information contained in May 2000 
letter from a private physician is new and material as the 
evidence indicates that the veteran has a current left wrist 
condition that is possibly related to the veteran's active 
duty.  Accordingly, the evidence submitted subsequent to the 
January 1946 rating decision is sufficient to reopen the 
veteran's claim for service connection for a left wrist 
condition as it presents evidence that bears directly and 
substantially upon the specific matter under consideration 
and is neither cumulative nor redundant.  Additionally, the 
new evidence, in connection with evidence previously 
assembled is of such significance that it must be considered 
in order to fairly decide the merits of the appellant's 
claim.  Accordingly, the issue of entitlement to service 
connection for a left wrist condition is reopened.

Service Connection Claim

As discussed above, the Board has found that the veteran's 
claim for service connection for a left wrist has been 
reopened.  When new and material evidence has been submitted, 
the merits of the underlying claim is addressed, based on the 
entire evidence of record.  See Manio v. Derwinski, 1 Vet. 
App 145 (1991).

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002). 

A determination of service connection requires a finding of 
the existence of a current disability and an etiologic 
relationship between that disability and an injury or disease 
incurred in service.  Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Absent any independent supporting clinical evidence from a 
physician or other medical professional, "[t]he veteran's own 
statements expressing his belief that his disabilities are 
service connected . . . are not probative."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

The February 2002 hearing transcript reflects that the 
veteran testified that while on active duty and stationed in 
Guam, he fell off a truck onto a pontoon dock and landed on 
his wrist.  His service medical record reveal that in 
September 1944 an X-ray of the veteran's left wrist was taken 
to rule-out a fracture as there was considerable soft tissue 
swelling.  The X-ray revealed that there was no evidence of a 
fracture or dislocation.  A May 2000 letter from a private 
physician indicated that the physician reviewed the veteran's 
service medical records and he felt that the veteran's 
current radiographic findings were consistent with the 
veteran's stated history of an injury while on active duty.  
The physician further indicated in the letter the type of 
scaphoid fracture that the veteran most likely exhibited at 
the time of his original injury was very difficult to 
diagnose, even with the best of modern medicine available 
today.  He indicated that it was probable that the veteran 
current wrist condition was related to the September 1944 
injury due to the degree of severe degenerative changes 
exhibited on X-ray.

In short, the veteran currently suffers from a left wrist 
condition that competent medical evidence of record indicates 
is probably due to his in-service injury.  As the evidence of 
record reveals that the veteran's current disability is 
probably, or most likely, related to an in-service injury, 
the Board finds that the evidence of record rises to 
equipoise such that resolution of reasonable doubt in the 
veteran's favor warrants service connection.  Accordingly, 
service connection is granted for the veteran's current left 
wrist condition.

Finally, the Board notes that as all issues on appeal have 
been resolved in the veteran's favor and the benefits sought 
have been granted, there has been no prejudice to the veteran 
for any minor non-compliance with VA's duty to notify and 
assist with the development of his claim in accordance with 
38 C.F.R. § 3.159 (2002).


ORDER

New and material evidence sufficient to reopen the claim for 
entitlement to service connection for a left wrist condition 
has been submitted.

Service connection for a left wrist condition is granted, 
subject to the laws and regulations governing the 
disbursement of VA monetary benefits.



	                     
______________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


